 



EXHIBIT 10.1

BROADCOM CORPORATION
1998 STOCK INCENTIVE PLAN

AMENDED AND RESTATED EFFECTIVE MARCH 11, 2005

ARTICLE ONE

GENERAL PROVISIONS

     I. PURPOSE OF THE PLAN

          This amended and restated 1998 Stock Incentive Plan is intended to
promote the interests of Broadcom Corporation, a California corporation, by
providing eligible persons in the Corporation’s service with the opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Corporation as an incentive for them to remain in such service.

          Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the attached Appendix.

     II. STRUCTURE OF THE PLAN

          A. The Plan as hereby amended and restated is divided into three
equity incentive programs:

               - the Discretionary Grant Program, under which eligible persons
may, at the discretion of the Plan Administrator, be granted options to purchase
shares of Common Stock or stock appreciation rights tied to the value of such
Common Stock,

               - the Stock Issuance Program, under which eligible persons may be
issued shares of Common Stock pursuant to restricted stock awards, restricted
stock units or other stock-based awards, awarded by and at the discretion of the
Plan Administrator, that vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or such shares
of Common Stock may be issued through direct purchase or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary), and

               - the Director Automatic Grant Program, under which eligible
non-employee Board members shall automatically receive option grants and
restricted stock units at designated intervals over their period of continued
Board service.

          B. The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

 



--------------------------------------------------------------------------------



 



     III. ADMINISTRATION OF THE PLAN

          A. The Primary Committee shall have sole and exclusive authority to
administer the Discretionary Grant and Stock Issuance Programs with respect to
Section 16 Insiders. Administration of the Discretionary Grant and Stock
Issuance Programs with respect to all other persons eligible to participate in
those programs may, at the Board’s discretion, be vested in the Primary
Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with respect to all such persons. However, any
discretionary grants, stock issuances or other stock-based awards to members of
the Primary Committee must be authorized and approved by a disinterested
majority of the Board.

          B. Members of the Primary Committee or any Secondary Committee shall
serve for such period as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.

          C. Each Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding
options, stock appreciation rights, stock issuances, restricted stock unit
awards or other stock-based awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Discretionary Grant and Stock Issuance
Programs under its jurisdiction or any stock option, stock appreciation right,
stock issuance, restricted stock unit award or other stock-based award
thereunder.

          D. Service on the Primary Committee or the Secondary Committee shall
constitute service as a Board member, and members of each such committee shall
accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Primary Committee
or the Secondary Committee shall be liable for any act or omission made in good
faith with respect to the Plan or any stock option, stock appreciation right,
stock issuance or other stock-based award under the Plan.

          E. Administration of the Director Automatic Grant Program shall be
self-executing in accordance with the terms of that program, and no Plan
Administrator shall exercise any discretionary functions with respect to any
stock option, restricted stock unit or other stock issuances made under that
program.

     IV. ELIGIBILITY

          A. The persons eligible to participate in the Discretionary Grant and
Stock Issuance Programs are as follows:

               (i) Employees,

2.



--------------------------------------------------------------------------------



 



               (ii) non-employee members of the Board or the board of directors
of any Parent or Subsidiary, and

               (iii) consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

          B. Each Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full authority to determine
(i) with respect to the grant of stock options or stock appreciation rights
under the Discretionary Grant Program, which eligible persons are to receive
such grants, the time or times when those grants are to be made, the number of
shares to be covered by each such grant, the status of a granted option as
either an Incentive Option or a Non-Statutory Option, the price per share of
each grant (subject to the limitations set forth in Article Two), the time or
times when each option or stock appreciation right is to become exercisable, the
vesting schedule (if any) applicable to the grant, and the maximum term for
which the grant is to remain outstanding, and (ii) with respect to stock
issuances or other stock-based awards under the Stock Issuance Program, which
eligible persons are to receive such issuances or awards, the time or times when
the issuances or awards are to be made, the number of shares subject to each
such issuance or award, the vesting schedule (if any) applicable to the shares
subject to such issuance or award, and the consideration for such shares.

          C. The Plan Administrator shall have the absolute discretion to grant
options or stock appreciation rights in accordance with the Discretionary Grant
Program and to effect stock issuances or other stock-based awards in accordance
with the Stock Issuance Program.

          D. Eligible Directors for purposes of the Director Automatic Grant
Program shall be limited to those individuals serving as non-employee Board
members. A non-employee Board member who has previously been in the employ of
the Corporation (or any Parent or Subsidiary) shall not be eligible to receive
an option grant or restricted stock unit award under the Director Automatic
Grant Program at the time he or she first becomes a non-employee Board member,
but shall be eligible to receive periodic option grants and restricted stock
unit awards under the Director Automatic Grant Program while he or she continues
to serve as a non-employee Board member.

     V. STOCK SUBJECT TO THE PLAN

          A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. Subject to the automatic share increase
provisions of Section V.B. of this Article One and any additional shares
authorized by the vote of the Board and approved by the shareholders, the number
of shares of Common Stock reserved for issuance over the term of the Plan shall
not exceed 247,057,364 shares.1 Such reserve includes an additional increase of
10,000,000 shares authorized by the Board on March 11, 2005 subject to
shareholder approval at



--------------------------------------------------------------------------------

1   The Common Stock issuable under the Plan shall be Class A Common Stock,
except to the extent such stock is to be issued upon the exercise of outstanding
options incorporated from the Predecessor Plans. For those options, the issuable
stock shall be Class B Common Stock.

3.



--------------------------------------------------------------------------------



 



the 2005 Annual Meeting of Shareholders (the “2005 Annual Meeting”). To the
extent any unvested shares of Common Stock outstanding under the Predecessor
Plans as of the Plan Effective Date are subsequently repurchased by the
Corporation, at the option exercise price paid per share, in connection with the
holder’s termination of Service prior to vesting in those shares, the
repurchased shares shall be added to the reserve of Common Stock available for
issuance under the Plan, but in no event shall such addition exceed 18,000,000
shares.

          B. The number of shares of Common Stock available for issuance under
the Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan (beginning with calendar year 2000) by
an amount equal to four and one-half percent (4.5%) of the total number of
shares of Class A and Class B Common Stock outstanding on the last trading day
in December of the immediately preceding calendar year, but in no event shall
any such annual increase exceed 25,000,000 shares (or 18,000,000 shares if the
change to such limitation is not approved at the 2005 Annual Meeting).

          C. No one person participating in the Plan may receive stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) and other stock-based awards (whether in the form of restricted stock
units or other share right awards) for more than 6,000,000 shares of Common
Stock in the aggregate per calendar year.

          D. Shares of Common Stock subject to outstanding options (including
options incorporated into this Plan from the Predecessor Plans) or other awards
made under the Plan shall be available for subsequent issuance under the Plan to
the extent (i) those options or awards expire or terminate for any reason prior
to the issuance of the shares of Common Stock subject to those options or awards
or (ii) the awards are cancelled in accordance with the cancellation-regrant
provisions of Article Two. Unvested shares issued under the Plan and
subsequently cancelled or repurchased by the Corporation at the original
exercise or issue price paid per share pursuant to the Corporation’s repurchase
rights under the Plan shall be added back to the number of shares of Common
Stock reserved for issuance under the Plan and shall accordingly be available
for subsequent reissuance under the Plan. All shares that become available for
reissuance under the Plan, including the shares of Class B Common Stock subject
to the outstanding options incorporated into this Plan from the Predecessor
Plans that expire or terminate unexercised and any unvested shares of Class B
Common Stock repurchased by the Corporation pursuant to its repurchase rights,
shall be issuable solely as Class A Common Stock. In addition, should the
exercise price of an option under the Plan be paid with shares of Common Stock,
the authorized reserve of Common Stock under the Plan shall be reduced only by
the net number of shares issued under the exercised stock option. Should shares
of Common Stock otherwise issuable under the Plan be withheld by the Corporation
in satisfaction of the withholding taxes incurred in connection with the
exercise of an option or stock appreciation right or the issuance of
fully-vested shares under the Stock Issuance Program, the number of shares of
Common Stock available for issuance under the Plan shall be reduced only by the
net number of shares issued under the exercised stock option or stock
appreciation right or the net number of fully-vested shares issued under the
Stock Issuance Program.

          E. If any change is made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change

4.



--------------------------------------------------------------------------------



 



affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made by the Plan
Administrator to (i) the maximum number and/or class of securities issuable
under the Plan, (ii) the maximum number and/or class of securities for which any
one person may be granted stock options, stand-alone stock appreciation rights,
direct stock issuances, and other stock-based awards under the Plan per calendar
year, (iii) the number and/or class of securities for which stock option grants
and restricted stock unit awards are subsequently to be made under the Director
Automatic Grant Program to new and continuing non-employee Board members,
(iv) the number and/or class of securities and the exercise or base price per
share in effect under each outstanding option or stock appreciation right under
the Plan, (v) the number and/or class of securities and exercise price per share
in effect under each outstanding option incorporated into this Plan from the
Predecessor Plans, (vi) the number and/or class of securities subject to each
outstanding restricted stock unit or other stock-based award under the Plan and
the consideration (if any) payable per share thereunder, (vii) the maximum
number and/or class of securities by which the share reserve may increase
automatically each calendar year pursuant to the provisions of Section V.B of
this Article One and (viii) the maximum number and/or class of securities that
may be added to the Plan through the repurchase of unvested shares issued under
the Predecessor Plans. Similar adjustments shall be made to the number of shares
of Class B Common Stock issuable under the Plan and the number of shares subject
to outstanding stock options for Class B shares and exercise price per share in
effect under those options in the event of any similar changes to the
outstanding shares of Class B Common Stock. Such adjustments to the outstanding
options, stock appreciation rights or other stock-based awards are to be
effected in a manner that shall preclude the enlargement or dilution of rights
and benefits under those options, stock appreciation rights or other stock-based
awards. The adjustments determined by the Plan Administrator shall be final,
binding and conclusive.

5.



--------------------------------------------------------------------------------



 



ARTICLE TWO

DISCRETIONARY GRANT PROGRAM

     I. OPTION TERMS

          Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each document evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to such options.

          A. Exercise Price.

               1. The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than eighty-five percent (85%) of the Fair
Market Value per share of Common Stock on the option grant date.

               2. The exercise price shall become immediately due upon exercise
of the option and shall be payable in one or more of the forms specified below:

     (i) cash or check made payable to the Corporation,

     (ii) shares of Common Stock held for the requisite period necessary to
avoid a charge to the Corporation’s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

     (iii) to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a brokerage firm designated
by the Corporation2 to effect the immediate sale of the purchased shares and
remit to the Corporation, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate exercise price payable for the
purchased shares plus all applicable federal, state and local income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (b) the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm to complete the sale.

          Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.



--------------------------------------------------------------------------------

2   With respect to Section 16 Insiders, the brokerage firm need only be
reasonably satisfactory to the Corporation for purposes of administering such
procedure.

6.



--------------------------------------------------------------------------------



 



          B. Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

          C. Effect of Termination of Service.

               1. The following provisions shall govern the exercise of any
options held by the Optionee at the time of cessation of Service or death:

     (i) Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option, but no such option shall be exercisable after
the expiration of the option term.

     (ii) Any option held by the Optionee at the time of death and exercisable
in whole or in part at that time may be subsequently exercised by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the Optionee’s designated beneficiary or beneficiaries of that option.

     (iii) Should the Optionee’s Service be terminated for Misconduct or should
the Optionee otherwise engage in Misconduct while holding one or more
outstanding options under this Article Two, all those options shall terminate
immediately and cease to be outstanding.

     (iv) During the applicable post-Service exercise period, the option may not
be exercised in the aggregate for more than the number of vested shares for
which that option is at the time exercisable. No additional shares shall vest
under the option following the Optionee’s cessation of Service, except to the
extent (if any) specifically authorized by the Plan Administrator in its sole
discretion pursuant to an express written agreement with Optionee. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any shares for which the option has not been exercised.

          2. The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

     (i) extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service from the limited exercise period
otherwise in effect for that option to such greater period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or

7.



--------------------------------------------------------------------------------



 



     (ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of Common
Stock for which such option is exercisable at the time of the Optionee’s
cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

          D. Shareholder Rights. The holder of an option shall have no
shareholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.

          E. Repurchase Rights. The Plan Administrator shall have the discretion
to grant options that are exercisable for unvested shares of Common Stock.
Should the Optionee cease Service while holding such unvested shares, the
Corporation shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Plan Administrator and set forth in the document evidencing such
repurchase right.

          F. Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:

     (i) Incentive Options. During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.

     (ii) Non-Statutory Options. Non-Statutory Options shall be subject to the
same limitation on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Optionee’s lifetime to one or
more Family Members of the Optionee or to a trust established exclusively for
the Optionee and/or one or more such Family Members, to the extent such
assignment is in connection with the Optionee’s estate plan or pursuant to a
domestic relations order. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate.

     (iii) Beneficiary Designations. Notwithstanding the foregoing, the Optionee
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding options under this Article Two (whether Incentive Options or
Non-Statutory Options), and those options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.

8.



--------------------------------------------------------------------------------



 



     II. INCENTIVE OPTIONS

          The terms specified below, together with any additions, deletions or
changes thereto imposed from time to time pursuant to the provisions of the Code
governing Incentive Options, shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Five shall be applicable to Incentive Options. Options
that are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section II.

          A. Eligibility. Incentive Options may only be granted to Employees.

          B. Exercise Price. The exercise price per share shall not be less than
one hundred percent (100%) of the Fair Market Value per share of Common Stock on
the option grant date.

          C. Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, then for purposes of the foregoing
limitation on the exercisability of those options as Incentive Options, such
options shall be deemed to become first exercisable in that calendar year on the
basis of the chronological order in which they were granted, except to the
extent otherwise provided under applicable law or regulation.

          D. 10% Shareholder. If any Employee to whom an Incentive Option is
granted is a 10% Shareholder, then the exercise price per share shall not be
less than one hundred ten percent (110%) of the Fair Market Value per share of
Common Stock on the option grant date, and the option term shall not exceed five
(5) years measured from the option grant date.

     III. STOCK APPRECIATION RIGHTS.

          A. Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights in accordance with this Section III to selected Optionees or other
individuals eligible to receive option grants under the Discretionary Grant
Program.

          B. Types. Three types of stock appreciation rights shall be authorized
for issuance under this Section III: (i) tandem stock appreciation rights
(“Tandem Rights”), (ii) stand-alone stock appreciation rights (“Stand-alone
Rights”) and (iii) limited stock appreciation rights (“Limited Rights”).

          C. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.

               1. One or more Optionees may be granted a Tandem Right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to elect

9.



--------------------------------------------------------------------------------



 



between the exercise of the underlying stock option for shares of Common Stock
or the surrender of that option in exchange for a distribution from the
Corporation in an amount equal to the excess of (i) the Fair Market Value (on
the option surrender date) of the number of shares in which the Optionee is at
the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares.

               2. No such option surrender shall be effective unless it is
approved by the Plan Administrator, either at the time of the actual option
surrender or at any earlier time. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section III may be made in shares of Common Stock valued at Fair Market Value on
the option surrender date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.

               3. If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five (5) business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten (10) years after the date of the option grant.

          D. Stand-Alone Rights. The following terms and conditions shall govern
the grant and exercise of Stand-alone Rights under this Article Two:

               1. One or more individuals eligible to participate in the
Discretionary Grant Program may be granted a Stand-alone Right not tied to any
underlying option under this Discretionary Grant Program. The Stand-alone Right
shall relate to a specified number of shares of Common Stock and shall be
exercisable upon such terms and conditions as the Plan Administrator may
establish. In no event, however, may the Stand-alone Right have a maximum term
in excess of ten (10) years measured from the grant date. Upon exercise of the
Stand-alone Right, the holder shall be entitled to receive a distribution from
the Corporation in an amount equal to the excess of (i) the aggregate Fair
Market Value (on the exercise date) of the shares of Common Stock underlying the
exercised right over (ii) the aggregate base price in effect for those shares.

               2. The number of shares of Common Stock underlying each
Stand-alone Right and the base price in effect for those shares shall be
determined by the Plan Administrator in its sole discretion at the time the
Stand-alone Right is granted. In no event, however, may the base price per share
be less than the Fair Market Value per underlying share of Common Stock on the
grant date.

               3. Stand-alone Rights shall be subject to the same
transferability restrictions applicable to Non-Statutory Options and may not be
transferred during the holder’s lifetime, except to one or more Family Members
of the holder or to a trust established exclusively for the holder and/or such
Family Members, to the extent such assignment is in connection with the holder’s
estate plan or pursuant to a domestic relations order covering the Stand-alone
Right as marital property. In addition, one or more beneficiaries may be
designated

10.



--------------------------------------------------------------------------------



 



for an outstanding Stand-alone Right in accordance with substantially the same
terms and provisions as set forth in Section I.F of this Article Two.

               4. The distribution with respect to an exercised Stand-alone
Right may be made in shares of Common Stock valued at Fair Market Value on the
exercise date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.

               5. The holder of a Stand-alone Right shall have no shareholder
rights with respect to the shares subject to the Stand-alone Right unless and
until such person shall have exercised the Stand-alone Right and become a holder
of record of shares of Common Stock issued upon the exercise of such Stand-alone
Right.

          E. Limited Rights. The following terms and conditions shall govern the
grant and exercise of Limited Rights under this Article Two:

               1. One or more Section 16 Insiders may, in the Plan
Administrator’s sole discretion, be granted Limited Rights with respect to their
outstanding options under this Article Two.

               2. Upon the occurrence of a Hostile Take-Over, the Section 16
Insider shall have the unconditional right (exercisable for a thirty (30)-day
period following such Hostile Tender-Offer) to surrender each option with such a
Limited Right to the Corporation. The Section 16 Insider shall in return be
entitled to a cash distribution from the Corporation in an amount equal to the
excess of (i) the Take-Over Price of the number of shares in which the Optionee
is at the time vested under the surrendered option (or surrendered portion
thereof) over (ii) the aggregate exercise price payable for those vested shares.
Such cash distribution shall be made within five (5) days following the option
surrender date.

               3. The Plan Administrator shall pre-approve, at the time such
Limited Right is granted, the subsequent exercise of that right in accordance
with the terms of the grant and the provisions of this Section III. No
additional approval of the Plan Administrator or the Board shall be required at
the time of the actual option surrender and cash distribution. Any unsurrendered
portion of the option shall continue to remain outstanding and become
exercisable in accordance with the terms of the instrument evidencing such
grant.

          F. Post-Service Exercise. The provisions governing the exercise of
Tandem, Stand-alone and Limited Stock Appreciation Rights following the
cessation of the recipient’s Service shall be substantially the same as those
set forth in Section I.C of this Article Two for the options granted under the
Discretionary Grant Program.

          G. Net Counting. Upon the exercise of any Tandem, Stand-alone or
Limited Right under this Section III, the share reserve under Section V of
Article One shall only be reduced by the net number of shares actually issued by
the Corporation upon such exercise, and not by the gross number of shares as to
which such Tandem, Stand-alone or Limited Right is exercised.

11.



--------------------------------------------------------------------------------



 



     IV. CHANGE IN CONTROL/HOSTILE TAKE-OVER

          A. No option or stock appreciation right outstanding at the time of a
Change in Control shall vest and become exercisable on an accelerated basis if
and to the extent: (i) that option or stock appreciation right is, in connection
with the Change in Control, assumed by the successor corporation (or parent
thereof) or otherwise continued in full force and effect pursuant to the terms
of the Change in Control transaction, (ii) such option or stock appreciation
right is replaced with a cash incentive program of the successor corporation
that preserves the spread existing at the time of the Change in Control on the
shares of Common Stock as to which the option or stock appreciation right is not
otherwise at that time exercisable and provides for subsequent payout in
accordance with the same exercise/vesting schedule applicable to those shares or
(iii) the acceleration of such option or stock appreciation right is subject to
other limitations imposed by the Plan Administrator. However, if none of the
foregoing conditions are satisfied, then each option or stock appreciation right
outstanding at the time of the Change in Control but not otherwise exercisable
as to all the shares at the time subject to that option or stock appreciation
right shall automatically accelerate so that each such option and stock
appreciation right shall, immediately prior to the effective date of the Change
in Control, vest and become exercisable as to all the shares of Common Stock at
the time subject to that option or stock appreciation right and may be exercised
as to any or all of those shares as fully vested shares of Common Stock.

          B. All outstanding repurchase rights under the Discretionary Grant
Program shall also terminate automatically, and the shares of Common Stock
subject to those terminated rights shall immediately vest in full, in the event
of any Change in Control, except to the extent: (i) those repurchase rights are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.

          C. Immediately following the consummation of the Change in Control,
all outstanding options and stock appreciation rights under the Discretionary
Grant Program shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise expressly
continued in full force and effect pursuant to the terms of the Change in
Control transaction.

          D. Each option that is assumed in connection with a Change in Control
or otherwise continued in effect shall be appropriately adjusted, immediately
after such Change in Control, to apply to the number and class of securities
that would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. In the event outstanding Stand-alone Rights are to be assumed in
connection with a Change in Control transaction or otherwise continued in
effect, the shares of Common Stock underlying each such Stand-alone Right shall
be adjusted immediately after such Change in Control to apply to the number and
class of securities into which those shares of Common Stock would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such

12.



--------------------------------------------------------------------------------



 



securities shall remain the same, (ii) the base price per share in effect under
each outstanding Stand-alone Right, provided the aggregate base price shall
remain the same, (iii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan, (iv) the maximum number and/or
class of securities for which any one person may be granted stock options,
stand-alone stock appreciation rights, direct stock issuances and other
stock-based awards under the Plan per calendar year, (v) the maximum number
and/or class of securities by which the share reserve is to increase
automatically each calendar year pursuant to the automatic share increase
provisions of the Plan, (vi) the number and/or class of securities for which
stock option grants and restricted stock unit awards are subsequently to be made
under the Director Automatic Grant Program to new and continuing non-employee
Board members and (vii) the maximum number and class of securities that may be
added to the Plan through the repurchase of unvested shares issued under the
Predecessor Plans. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, the successor corporation may, in
connection with the assumption or continuation of the outstanding options or
stock appreciation rights under the Discretionary Grant Program, substitute, for
the securities underlying those assumed rights, one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction.

          E. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Change in Control, vest and
become exercisable as to all the shares at the time subject to those options or
stock appreciation rights and may be exercised as to any or all of those shares
as fully vested shares of Common Stock, whether or not those options or stock
appreciation rights are to be assumed or otherwise continued in full force and
effect pursuant to the express terms of the Change in Control transaction. In
addition, the Plan Administrator shall have the discretionary authority to
structure one or more of the Corporation’s repurchase rights under the
Discretionary Grant Program so that those rights shall immediately terminate at
the time of such Change in Control and shall not be assignable to successor
corporation (or parent thereof), and the shares subject to those terminated
rights shall accordingly vest in full at the time of such Change in Control.

          F. The Plan Administrator shall have full power and authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall immediately vest and become exercisable as to all of the shares at the
time subject to those options or stock appreciation rights in the event the
Optionee’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control in which those options or
stock appreciation rights do not otherwise vest on an accelerated basis. Any
options or stock appreciation rights so accelerated shall remain exercisable as
to fully vested shares until the expiration or sooner termination of their term.
In addition, the Plan Administrator may structure one or more of the
Corporation’s repurchase rights under the Discretionary Grant Program so that
those rights shall immediately terminate with respect to any shares held by the
Optionee at the time of his or her Involuntary Termination, and the shares
subject to those terminated repurchase rights shall accordingly vest in full at
that time.

13.



--------------------------------------------------------------------------------



 



          G. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Hostile Take-Over, vest and
become exercisable as to all the shares at the time subject to those options or
stock appreciation rights and may be exercised as to any or all of those shares
as fully vested shares of Common Stock. In addition, the Plan Administrator
shall have the discretionary authority to structure one or more of the
Corporation’s repurchase rights under the Discretionary Grant Program so that
those rights shall terminate automatically upon the consummation of such Hostile
Take-Over, and the shares subject to those terminated rights shall thereupon
vest in full. Alternatively, the Plan Administrator may condition the automatic
acceleration of one or more outstanding options or stock appreciation rights
under the Discretionary Grant Program and the termination of one or more of the
Corporation’s outstanding repurchase rights under such program upon the
Involuntary Termination of the Optionee’s Service within a designated period
(not to exceed eighteen (18) months) following the effective date of such
Hostile Take-Over. Each option or stock appreciation rights so accelerated shall
remain exercisable for fully vested shares until the expiration or sooner
termination of the term.

          H. The portion of any Incentive Option accelerated in connection with
a Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.

          I. The outstanding options and stock appreciation rights shall in no
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

     V. EXCHANGE/REPRICING PROGRAMS

          A. The Plan Administrator shall have the authority to effect, at any
time and from time to time, with the consent of the affected holders, the
cancellation of any or all outstanding options or stock appreciation rights
under the Discretionary Grant Program (including outstanding options transferred
from the Predecessor Plan) and to grant in exchange one or more of the
following: (i) new options or stock appreciation rights covering the same or a
different number of shares of Common Stock but with an exercise or base price
per share not less than the Fair Market Value per share of Common Stock on the
new grant date or (ii) cash or shares of Common Stock, whether vested or
unvested, equal in value to the value of the cancelled options or stock
appreciation rights.

          B. The Plan Administrator shall also have the authority, exercisable
at any time and from time to time, with the consent of the affected holders, to
reduce the exercise or base price of one or more outstanding stock options or
stock appreciation rights to a price not less than the then current Fair Market
Value per share of Common Stock or issue new stock options or stock appreciation
rights with a lower exercise or base price in immediate cancellation of
outstanding stock options or stock appreciation rights with a higher exercise or
base price.

14.



--------------------------------------------------------------------------------



 



ARTICLE THREE

STOCK ISSUANCE PROGRAM

     I. STOCK ISSUANCE TERMS

          A. Issuances. Shares of Common Stock may be issued under the Stock
Issuance Program through direct and immediate issuances without any intervening
option grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement that complies with the terms specified below. Shares of Common Stock
may also be issued under the Stock Issuance Program pursuant to share right
awards or restricted stock units, awarded by and at the discretion of the Plan
Administrator, that entitle the recipients to receive the shares underlying
those awards or units upon the attainment of designated performance goals and/or
the satisfaction of specified Service requirements, or upon the expiration of a
designated time period following the vesting of those awards or units.

          B. Issue Price.

               1. The price per share at which shares of Common Stock may be
issued under the Stock Issuance Program shall be fixed by the Plan
Administrator, but shall not be less than one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the issuance date.

               2. Shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of consideration that the Plan
Administrator may deem appropriate in each individual instance:

     (i) cash or check made payable to the Corporation;

     (ii) past services rendered to the Corporation (or any Parent or
Subsidiary); or

     (iii) any other valid form of consideration permissible under the
California General Corporation Law at the time such shares are issued.

          C. Vesting Provisions.

               1. Shares of Common Stock issued under the Stock Issuance Program
may, in the discretion of the Plan Administrator, be fully and immediately
vested upon issuance or may vest in one or more installments over the
Participant’s period of Service and/or upon attainment of specified performance
objectives. The elements of the vesting schedule applicable to any unvested
shares of Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into the Stock Issuance
Agreement. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to share right awards or restricted stock units that entitle
the recipients to receive the shares

15.



--------------------------------------------------------------------------------



 



underlying those awards or units upon the attainment of designated performance
goals and/or the satisfaction of specified Service requirements, or upon the
expiration of a designated time period following the vesting of those awards or
units, including (without limitation) a deferred distribution date following the
termination of the Participant’s Service.

               2. The Plan Administrator shall also have the discretionary
authority, consistent with Code Section 162(m), to structure one or more stock
issuances or restricted stock unit or share right awards so that the shares of
Common Stock subject to those issuances or awards shall vest (or vest and become
issuable) upon the achievement of certain pre-established corporate performance
goals based on one or more of the following criteria: (i) return on total
shareholder equity; (ii) net income per share of Common Stock; (iii) net income
or operating income; (iv) earnings before interest, taxes, depreciation,
amortization and stock-compensation costs, or operating income before
depreciation and amortization; (v) sales or revenue targets; (vi) return on
assets, capital or investment; (vii) cash flow; (viii) market share; (ix) cost
reduction goals; (x) budget comparisons; (xi) implementation or completion of
projects or processes strategic or critical to the Corporation’s business
operations; (xii) measures of customer satisfaction; (xiii) any combination of,
or a specified increase in, any of the foregoing; and (xiv) the formation of
joint ventures, research and development collaborations, marketing or customer
service collaborations, or the completion of other corporate transactions
intended to enhance the Corporation’s revenue or profitability or expand its
customer base; provided, however, that for purposes of items (ii) and
(iii) above, the Plan Administrator may make adjustments, in conformity with
those reported by the Corporation in accordance with generally accepted
accounting principles in the United States (“GAAP”) or on a non-GAAP basis,
which result in the exclusion of certain charges related to acquisitions,
stock-based compensation, employer payroll tax expense on certain stock option
exercises, settlement costs, restructuring costs, gains or losses on strategic
investments, non-operating gains or losses, certain other non-cash charges,
valuation allowance on deferred tax assets, and the related income tax effects,
and any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30. In addition, such performance goals may be based upon the
attainment of specified levels of the Corporation’s performance under one or
more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business groups or divisions or any Parent or Subsidiary. Performance goals may
include a minimum threshold level of performance below which no award will be
earned, levels of performance at which specified portions of an award will be
earned and a maximum level of performance at which an award will be fully
earned.

               3. Any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.

               4. The Participant shall have full shareholder rights with
respect to any shares of Common Stock issued to the Participant under the Stock
Issuance Program,

16.



--------------------------------------------------------------------------------



 



whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares. The Participant shall
not have any shareholder rights with respect to the shares of Common Stock
subject to a restricted stock unit or share right award until that award vests
and the shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding restricted stock unit or share
right awards, subject to such terms and conditions as the Plan Administrator may
deem appropriate.

               5. Should the Participant cease to remain in Service while
holding one or more unvested shares of Common Stock issued under the Stock
Issuance Program or should the performance objectives not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered to the Corporation for cancellation, and the
Participant shall have no further shareholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash, cash equivalent or otherwise, the
Corporation shall repay to the Participant the same form of consideration as the
Participant paid for the surrendered shares.

               6. The Plan Administrator may in its discretion waive the
surrender and cancellation of one or more unvested shares of Common Stock that
would otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares that were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s Involuntary Termination
or as otherwise provided in Section II.E of this Article Three.

               7. Outstanding share right awards or restricted stock units under
the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those awards or units,
if the performance goals or Service requirements established for such awards or
units are not attained or satisfied. The Plan Administrator, however, shall have
the discretionary authority to issue vested shares of Common Stock under one or
more outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were at
the time of grant intended to qualify as performance-based compensation under
Code Section 162(m), except in the event of the Participant’s Involuntary
Termination or as otherwise provided in Section II.E of this Article Three.

     II. CHANGE IN CONTROL/HOSTILE TAKE-OVER

          A. All of the Corporation’s outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
Common Stock subject to

17.



--------------------------------------------------------------------------------



 



those terminated rights shall immediately vest in full, in the event of any
Change in Control, except to the extent (i) those repurchase rights are to be
assigned to the successor corporation (or parent thereof) or otherwise continued
in full force and effect pursuant to the express terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed in the Stock Issuance Agreement.

          B. Each outstanding restricted stock unit or share right award assumed
in connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control to apply
to the number and class of securities into which the shares of Common Stock
subject to the award immediately prior to the Change in Control would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time, and appropriate adjustments shall also be made to
the consideration (if any) payable per share thereunder, provided that the
aggregate amount of such consideration shall remain the same. If any such
restricted stock unit or share right award is not so assumed or otherwise
continued in effect, then such unit or award shall vest, and the shares of
Common Stock subject to that unit or award shall be issued as fully-vested
shares, immediately prior to the consummation of the Change in Control.

          C. The Plan Administrator shall have the discretionary authority to
structure one or more unvested stock issuances or one or more restricted stock
unit or other share right awards under the Stock Issuance Program so that the
shares of Common Stock subject to those issuances or awards shall automatically
vest (or vest and become issuable) in whole or in part immediately upon the
occurrence of a Change in Control or upon the subsequent termination of the
Participant’s Service by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of that Change in Control transaction.

          D. The Plan Administrator shall also have the discretionary authority
to structure one or more unvested stock issuances or one or more restricted
stock unit or other share right awards under the Stock Issuance Program so that
the shares of Common Stock subject to those issuances or awards shall
automatically vest (or vest and become issuable) in whole or in part immediately
upon the occurrence of a Hostile Take-Over or upon the subsequent termination of
the Participant’s Service by reason of an Involuntary Termination within a
designated period (not to exceed eighteen (18) months) following the effective
date of that Hostile Take-Over.

          E. The Plan Administrator’s authority under Paragraphs C and D of this
Section II shall also extend to any stock issuances, restricted stock units or
other share right awards intended to qualify as performance-based compensation
under Code Section 162(m), even though the automatic vesting of those issuances,
units or awards pursuant to Paragraph C or D of this Section II may result in
their loss of performance-based status under Code Section 162(m).

18.



--------------------------------------------------------------------------------



 



ARTICLE FOUR

DIRECTOR AUTOMATIC GRANT PROGRAM

     I. TERMS

          This Article Four of the Plan has been amended and restated effective
as of March 11, 2005, subject to shareholder approval at the 2005 Annual
Meeting. All options outstanding under the Director Automatic Grant Program
immediately prior to such amendment and restatement shall continue in full force
and effect in accordance with the existing terms of the agreements evidencing
those options, and nothing in this amended and restated Article Four shall
affect those options.

          A. Grant Dates. Grants under this amended and restated Article Four
shall be made on the dates specified below:

               1. Each individual who is first elected or appointed as a
non-employee Board member at any time on or after March 11, 2005 shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase 50,000 shares of Common Stock and restricted
stock units covering an additional 16,668 shares of Common Stock, provided that
individual has not previously been in the employ of the Corporation or any
Parent or Subsidiary.

               2. Each non-employee Board member, including any non-employee
Board member previously in the employ of the Corporation (or any Parent or
Subsidiary), shall receive a renewal grant of stock options for 50,000 shares of
Common Stock and restricted stock units covering an additional 16,668 shares of
Common Stock immediately upon his or her completion of each successive four
(4)-year period of continued service as an Eligible Director;3 provided,
however, that for each Eligible Director who had completed at least four
(4) years of Board service as of the date of the Corporation’s 2002 Annual
Meeting of Shareholders, the next such renewal grant shall be made upon his
completion of four (4) years of Board service measured from the date of that
Annual Meeting,3

               3. On the date of each annual meeting of shareholders, beginning
with the 2005 Annual Meeting, each individual who is to continue to serve as an
Eligible Director, whether or not that individual is standing for re-election to
the Board at that particular annual meeting of shareholders, shall automatically
be granted a Non-Statutory Option to purchase 7,500 shares of Common Stock and
restricted stock units covering an additional 2,500 shares of Common Stock.
There shall be no limit on the number of such option grants and restricted stock
unit awards any one Eligible Director may receive over his or her period of
Board service, and non-employee Board members who have previously been in the
employ of the Corporation (or any Parent or Subsidiary) shall be eligible to
receive one or more such annual option grants and restricted stock unit awards
over their period of continued Board service. Such



--------------------------------------------------------------------------------

3   The four (4)-year qualification period for the 50,000-share renewal option
grant and the 16,668-share renewal restricted stock unit award shall not include
any period during which the Eligible Director serves as an executive officer or
other employee of the Corporation or any Parent or Subsidiary.

19.



--------------------------------------------------------------------------------



 



grant shall be in addition to any initial or renewal option grant for 50,000
shares of Common Stock and restricted stock unit award covering an additional
16,668 shares of Common Stock which such individual may be entitled to receive
in the same calendar year as his or her annual grant under this paragraph A.3.

          B. Exercise Price.

               1. The exercise price per share for each option granted under
this Article Four shall be equal to one hundred percent (100%) of the Fair
Market Value per share of Common Stock on the option grant date.

               2. The exercise price shall be payable in one or more of the
alternative forms authorized under the Discretionary Grant Program. Except to
the extent the sale and remittance procedure specified thereunder is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.

          C. Option Term. Each option granted under this Article Four shall have
a term of ten (10) years measured from the option grant date.

          D. Exercise and Vesting of Options. Each option granted under this
Article Four shall be immediately exercisable for any or all of the option
shares. However, any unvested shares purchased under the option shall be subject
to repurchase by the Corporation, at the exercise price paid per share, upon the
Optionee’s cessation of Board service prior to vesting in those shares. The
shares subject to each 50,000-share grant shall vest, and the Corporation’s
repurchase right shall lapse, in a series of four (4) successive equal annual
installments upon the Optionee’s completion of each year of service as a Board
member over the four (4)-year period measured from the option grant date. The
shares subject to each annual 7,500-share option grant shall vest, and the
Corporation’s repurchase right shall lapse, upon the earlier of (i) the
Optionee’s completion of the one (1)-year period of Board service measured from
the grant date or (ii) the Optionee’s continuation in Board service through the
day immediately preceding the date of the first annual meeting of shareholders
following the annual meeting of shareholders at which such option was granted.

          E. Vesting of Restricted Stock Units and Issuance of Shares. Each
restricted stock unit award for 16,668 shares shall vest in a series of four
(4) successive equal annual installments over the four (4)-year period measured
from the February 5, May 5, August 5 or November 5, whichever comes first, next
succeeding the date on which the award is made. Each such installment of the
16,668-share restricted stock unit award shall vest only if the Eligible
Director continues in service as a Board member through the vesting date for
that installment. Each restricted stock unit award for 2,500 shares shall vest
in one (1) annual installment upon the Eligible Director’s continuation in Board
service through the earlier of (i) the 5th day of May in the year immediately
following the year in which the award is made or (ii) the day immediately
preceding the date of the first annual meeting of shareholders following the
award date. However, each restricted stock unit award held by an Eligible
Director under the Director Automatic Grant Program will immediately vest in
full upon his or her cessation of Board service by reason of death or Permanent
Disability. As the restricted stock units under the

20.



--------------------------------------------------------------------------------



 



Director Automatic Grant Program vest in one or more installments, the shares of
Common Stock underlying those vested units shall be promptly issued.

          F. Limited Transferability of Options. Each option granted under the
Director Automatic Grant Program may be assigned in whole or in part during the
Optionee’s lifetime to one or more Family Members of the Optionee or to a trust
established exclusively for Optionee and/or for one or more such Family Members,
to the extent such assignment is in connection with the Optionee’s estate plan
or pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate. The Optionee may also designate one
or more persons as the beneficiary or beneficiaries of his or her outstanding
options under this Article Four, and those options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee’s death while holding those options. Such
beneficiary or beneficiaries shall take the transferred options subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred option, including (without limitation) the limited time period
during which the option may be exercised following the Optionee’s death.

          G. Termination of Board Service. The following provisions shall govern
the exercise of any outstanding options under the Director Automatic Grant
Program held by the Optionee at the time the Optionee ceases to serve as a Board
member:

     (i) The Optionee (or, in the event of Optionee’s death, the personal
representative of the Optionee’s estate or the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or the designated beneficiary or beneficiaries of such option) shall have a
twelve (12)-month period following the date of such cessation of Board service
in which to exercise each such option.

     (ii) During the twelve (12)-month exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares of Common
Stock for which the option is exercisable at the time of the Optionee’s
cessation of Board service.

     (iii) Should the Optionee cease to serve as a Board member by reason of
death or Permanent Disability, all shares at the time subject to the option
shall immediately vest so that such option may, during the twelve (12)-month
exercise period following such cessation of Board service, be exercised for all
or any portion of those shares as fully-vested shares of Common Stock.

     (iv) In no event shall the option remain exercisable after the expiration
of its term. Upon the expiration of the twelve (12)-month exercise period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be outstanding for any vested shares for which the option has not been
exercised. However, the option shall, immediately upon the

21.



--------------------------------------------------------------------------------



 



Optionee’s cessation of Board service for any reason other than death or
Permanent Disability, terminate and cease to be outstanding to the extent the
option is not otherwise at that time exercisable for vested shares.

     II. CHANGE IN CONTROL/ HOSTILE TAKE-OVER

          A. In the event of any Change in Control while the Eligible Director
remains a Board member, the following provisions shall apply:

     (i) The shares of Common Stock at the time subject to each outstanding
option held by such Eligible Director under the Director Automatic Grant Program
but not otherwise vested shall automatically vest in full so that each such
option shall, immediately prior to the effective date of the Change in Control,
become exercisable for all the option shares as fully-vested shares of Common
Stock and may be exercised for any or all of those vested shares. Immediately
following the consummation of the Change in Control, each automatic option grant
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the express terms of the Change in Control transaction.

     (ii) The shares of Common Stock which are at the time of such Change in
Control subject to any outstanding restricted stock units awarded to such
Director under the Director Automatic Grant Program shall, immediately prior to
the effective date of the Change in Control, vest in full and be issued to such
individual as soon as administratively practicable thereafter, but in no event
later than fifteen (15) business days.

          B. In the event of a Hostile Take-Over while the Eligible Director
remains a Board member, the following provisions shall apply:

     (i) The shares of Common Stock at the time subject to each option
outstanding option held by such Eligible Director under the Director Automatic
Grant Program but not otherwise vested shall automatically vest in full so that
each such option shall, immediately prior to the effective date of the Hostile
Take-Over, become exercisable for all the option shares as fully-vested shares
of Common Stock and may be exercised for any or all of those vested shares. Each
such option shall remain exercisable for such fully-vested option shares until
the expiration or sooner termination of the option term or the surrender of the
option in connection with that Hostile Take-Over.

     (ii) The shares of Common Stock which are at the time of such Hostile
Take-Over subject to any outstanding restricted stock units awarded to such
Eligible Director under the Director Automatic Grant Program shall, immediately
prior to the effective date of the Hostile Take-Over, vest in full and be issued
to such individual as soon as administratively practicable thereafter, but in no
event later than fifteen (15) business days.

          C. All outstanding repurchase rights under the Director Automatic
Grant Program shall automatically terminate, and the shares of Common Stock
subject to those terminated rights shall immediately vest in full, in the event
of any Change in Control or Hostile Take-Over.

22.



--------------------------------------------------------------------------------



 



          D. Upon the occurrence of a Hostile Take-Over, the Eligible Director
shall have a thirty (30)-day period in which to surrender to the Corporation
each of his or her outstanding option grants under the Director Automatic Grant
Program. Such Eligible Director shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Take-Over Price of the shares of Common Stock at the time subject to each
surrendered option (whether or not the Eligible Director is otherwise at the
time vested in those shares) over (ii) the aggregate exercise price payable for
such shares. Such cash distribution shall be paid within five (5) days following
the surrender of the option to the Corporation. No approval or consent of the
Board or any Plan Administrator shall be required at the time of the actual
option surrender and cash distribution.

          E. Each option that is assumed in connection with a Change in Control
or otherwise continued in full force and effect shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities that would have been issuable to the Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control
transaction, the successor corporation may, in connection with the assumption of
the outstanding options under the Director Automatic Grant Program, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control transaction.

          F. The grant of options or the award of restricted stock units under
the Director Automatic Grant Program shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

     III. REMAINING TERMS

     The remaining terms of each option granted under the Director Automatic
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Grant Program.

23.



--------------------------------------------------------------------------------



 



ARTICLE FIVE

MISCELLANEOUS

     I. TAX WITHHOLDING

          A. The Corporation’s obligation to deliver shares of Common Stock upon
the exercise of options or the issuance or vesting of such shares under the Plan
shall be subject to the satisfaction of all applicable federal, state and local
income and employment tax withholding requirements.

          B. The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options, stock appreciation rights, restricted stock
units or any other share right awards pursuant to which vested shares of Common
Stock are to be issued under the Plan (other than the options and restricted
stock units granted under the Director Automatic Grant Program) and any or all
Participants to whom vested or unvested shares of Common Stock are issued in a
direct issuance under the Stock Issuance Program with the right to utilize
either or both of the following methods to satisfy all or part of the
Withholding Taxes to which such holders may become subject in connection with
the exercise of their options or stock appreciation rights, the issuance to them
of vested shares or the subsequent vesting of unvested shares issued to them:

               Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed one
hundred percent (100%)) designated by the holder and make a cash payment equal
to such Fair Market Value directly to the appropriate taxing authorities on the
individual’s behalf. The shares of Common Stock so withheld shall not reduce the
number of shares of Common Stock authorized for issuance under the Plan.

               Stock Delivery: The election to deliver to the Corporation, at
the time the Non-Statutory Option or stock appreciation right is exercised, the
vested shares are issued or the unvested shares subsequently vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with such exercise, share issuance or share vesting triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed one hundred percent (100%)) designated
by the holder. The shares of Common Stock so delivered shall not be added to the
shares of Common Stock authorized for issuance under the Plan.

     II. SHARE ESCROW/LEGENDS

          Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.

24.



--------------------------------------------------------------------------------



 



     III. EFFECTIVE DATE AND TERM OF THE PLAN

          A. The Plan became effective immediately on the Plan Effective Date.
Options, stock appreciation rights, restricted stock units and other stock or
stock-based awards may be granted under the Discretionary Grant Program, the
Stock Issuance Program and the Director Automatic Grant Program at any time on
or after the Plan Effective Date.

          B. The Plan shall serve as the successor to the Predecessor Plans, and
no further option grants or direct stock issuances shall be made under the
Predecessor Plans after April 16, 1998. All options outstanding under the
Predecessor Plans on April 16, 1998 were incorporated into the Plan at that time
and are treated as outstanding options under the Plan. However, each outstanding
option so incorporated shall continue to be governed solely by the terms of the
documents evidencing such option, and no provision of the Plan shall be deemed
to affect or otherwise modify the rights or obligations of the holders of such
incorporated options with respect to their acquisition of shares of Common
Stock.

          C. One or more provisions of the Plan, including (without limitation)
the option/vesting acceleration provisions of Article Two relating to Changes in
Control and Hostile Take-Overs, may, in the Plan Administrator’s discretion, be
extended to one or more options incorporated from the Predecessor Plans that do
not otherwise contain such provisions.

          D. The Plan was amended and restated by the Board on March 11, 2005
(the “2005 Restatement”), subject to shareholder approval at the 2005 Annual
Meeting, to (i) increase the number of shares of Common Stock reserved for
issuance under the Plan by 10,000,000 shares, (ii) restructure the Director
Automatic Grant Program for new and continuing non-employee Board members to
substitute restricted stock units for a portion of each stock option grant such
individuals would otherwise receive under the existing terms of that program,
(iii) modify the performance criteria that may serve as a vesting requirement
for one or more awards made under the plan, (iv) change the limitation on the
amount by which the share reserve under the Plan may automatically increase each
year from 18,000,000 to 25,000,000 shares of Common Stock, (v) eliminate the
Salary Investment and Director Fee Option Grant Programs and (vi) effect various
technical revisions to facilitate plan administration. Such revisions shall not
become effective unless the shareholders approve the 2005 Restatement at the
2005 Annual Meeting. Should shareholder approval not be obtained at the 2005
Annual Meeting, the proposed 10,000,000 share increase to the Plan, the change
in the limitation on the amount by which the share reserve under the Plan may
automatically increase each year, the revisions to the Director Automatic Grant
Program and the modifications to performance-based vesting will not be
implemented. The Plan will, however, continue in effect as it existed
immediately prior to March 11, 2005 amendment and restatement, and option
grants, restricted stock unit awards and other equity awards will continue to be
made under the Plan until all the shares available for issuance under the Plan
have been issued pursuant to equity awards made under the plan. In addition, the
Director Automatic Option Grant Program for the non-employee Board members will
continue in effect in accordance with the provisions of that program as they
existed immediately prior to the March 11, 2005 revisions, but neither the
Salary Investment Option Grant Program nor the Director Fee Option Grant Program
will be implemented.

          E. The Plan shall terminate upon the earliest to occur of
(i) February 28, 2014, (ii) the date on which all shares available for issuance
under the Plan shall have been issued as fully-vested shares or (iii) the
termination of all outstanding options, stock appreciation

25.



--------------------------------------------------------------------------------



 



rights, restricted stock units and other share right awards in connection with a
Change in Control. Should the Plan terminate February 28, 2014, all option
grants, stock appreciation rights, unvested stock issuances, restricted stock
units and other share right awards outstanding at that time shall continue to
have force and effect in accordance with the provisions of the documents
evidencing such grants, issuances or awards.

     IV. AMENDMENT OF THE PLAN

          A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options, stock appreciation rights, unvested stock issuances or other
stock-based awards at the time outstanding under the Plan unless the Optionee or
the Participant consents to such amendment or modification. In addition,
shareholder approval will be required for any amendment to the Plan that
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive option grants or other awards under the Plan,
(iii) materially increases the benefits accruing to the Optionees and
Participants under the Plan or materially reduces the price at which shares of
Common Stock may be issued or purchased under the Plan, (iv) materially extends
the term of the Plan or (v) expands the types of awards available for issuance
under the Plan.

          B. Options and stock appreciation rights may be granted under the
Discretionary Grant and Director Automatic Grant Programs and restricted stock
units and other stock-based awards may be issued under those Programs and the
Stock Issuance Program that in each instance involve shares of Common Stock in
excess of the number of shares then available for issuance under the Plan,
provided no shares shall actually be issued pursuant to those grants or awards
until the number of shares of Common Stock available for issuance under the Plan
is sufficiently increased either by (1) the automatic annual share increase
provisions of Section V.B. of Article One or (2) shareholder approval of an
amendment of the Plan sufficiently increasing the share reserve. If shareholder
approval is required and is not obtained within twelve (12) months after the
date the first excess issuances are made against the contingent increase, any
unexercised options, stock appreciation rights or other stock-based awards
granted on the basis of such excess shares shall terminate and cease to be
outstanding.

     V. USE OF PROCEEDS

          Any cash proceeds received by the Corporation from the sale of shares
of Common Stock under the Plan shall be used for general corporate purposes.

     VI. REGULATORY APPROVALS

          A. The implementation of the Plan, the grant of any stock option,
stock appreciation right, restricted stock units or other stock-based award
under the Plan and the issuance of any shares of Common Stock (i) upon the
exercise of any granted option or stock appreciation right or (ii) pursuant to
any other award under the Plan shall be subject to the Corporation’s procurement
of all approvals and permits required by regulatory authorities having

26.



--------------------------------------------------------------------------------



 



jurisdiction over the Plan, the stock options, stock appreciation rights,
restricted stock units or other stock-based awards granted under it and the
shares of Common Stock issued pursuant to it.

          B. No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of Federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of Common Stock issuable under the Plan, and all applicable listing requirements
of any stock exchange (or the NASDAQ National MarketÒ, if applicable) on which
Common Stock is then listed for trading.

     VII. NO EMPLOYMENT/SERVICE RIGHTS

          Nothing in the Plan shall confer upon the Optionee or the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining such person) or of the
Optionee or the Participant, which rights are hereby expressly reserved by each,
to terminate such person’s Service at any time for any reason, with or without
cause.

27.



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under the Plan:

          A. Board shall mean the Corporation’s Board of Directors.

          B. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

     (i) a shareholder-approved merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or

     (ii) a shareholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or

     (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Act of 1934, as amended (the “1934 Act”)) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s shareholders.

          C. Code shall mean the Internal Revenue Code of 1986, as amended.

          D. Common Stock shall mean the Corporation’s Class A Common Stock.

          E. Corporation shall mean Broadcom Corporation, a California
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Broadcom Corporation, which shall by appropriate
action adopt the Plan.

          F. Director Automatic Grant Program shall mean the director automatic
grant program in effect under Article Four of the Plan for the Eligible
Directors.

          G. Discretionary Grant Program shall mean the discretionary grant
program in effect under Article Two of the Plan pursuant to which stock options
and stock appreciation rights may be granted to one or more eligible
individuals.

          H. Eligible Director shall mean a non-employee Board member eligible
to participate in the Director Automatic Grant Program in accordance with the
eligibility provisions of Articles One and Four.

A-1.



--------------------------------------------------------------------------------



 



          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

          J. Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.

          K. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

     (i) If the Common Stock is at the time traded on the NASDAQ National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the NASDAQ National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

     (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock at the close of regular hours trading (i.e., before after-hours trading
begins) on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

          L. Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.

          M. Hostile Take-Over shall mean either of the following events
effecting a change in control or ownership of the Corporation:

     (i) the acquisition, directly or indirectly, by any person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s shareholders that the Board
does not recommend such shareholders to accept, or

     (ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board

A-2.



--------------------------------------------------------------------------------



 



members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

          N. Incentive Option shall mean an option that satisfies the
requirements of Code Section 422.

          O. Involuntary Termination shall mean the termination of the Service
of any individual that occurs by reason of:

     (i) such individual’s involuntary dismissal or discharge by the Corporation
for reasons other than Misconduct, or

     (ii) such individual’s voluntary resignation following (A) a change in his
or her position with the Corporation that materially reduces his or her duties
and responsibilities or the level of management to which he or she reports,
(B) a reduction in his or her level of compensation (including base salary,
fringe benefits and target bonus under any corporate-performance based bonus or
incentive programs) by more than fifteen percent (15%) or (C) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Corporation
without the individual’s consent.

          P. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of the Corporation (or any Parent or Subsidiary) for any
other acts or omissions, but such other acts or omissions shall not be deemed,
for purposes of the Plan, to constitute grounds for termination for Misconduct.

          Q. 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.

          R. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

          S. Optionee shall mean any person to whom an option is granted under
the Discretionary Grant or Director Automatic Grant Program.

          T. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock

A-3.



--------------------------------------------------------------------------------



 



possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

          U. Participant shall mean any person who is issued shares of Common
Stock or restricted stock units or other stock-based awards under the Stock
Issuance Program.

          V. Permanent Disability or Permanently Disabled shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of twelve
(12) months or more. However, solely for purposes of the Director Automatic
Grant Program, Permanent Disability or Permanently Disabled shall mean the
inability of the non-employee Board member to perform his or her usual duties as
a Board member by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of twelve
(12) months or more.

          W. Plan shall mean the Corporation’s 1998 Stock Incentive Plan, as set
forth in this document.

          X. Plan Administrator shall mean the particular entity, whether the
Primary Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Grant and Stock Issuance Programs with respect to
one or more classes of eligible persons, to the extent such entity is carrying
out its administrative functions under those programs with respect to the
persons under its jurisdiction.

          Y. Plan Effective Date shall mean February 3, 1998.

          Z. Predecessor Plans shall collectively mean the Corporation’s 1994
Amended and Restated Stock Option Plan and the Special Stock Option Plan, as in
effect immediately prior to the Plan Effective Date hereunder.

          AA. Primary Committee shall mean the committee of two (2) or more
non-employee Board members appointed by the Board to administer the
Discretionary Grant and Stock Issuance Programs with respect to Section 16
Insiders.

          BB. Secondary Committee shall mean a committee of two or more Board
members appointed by the Board to administer the Discretionary Grant and Stock
Issuance Programs with respect to eligible persons other than Section 16
Insiders.

          CC. Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.

          DD. Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the stock option, restricted stock unit award, stock appreciation
right, stock issuance or other stock-based award thereunder. For purposes of the
Plan, an Optionee or Participant shall be deemed to cease Service immediately
upon the occurrence of the either of the following events: (i) the Optionee or
Participant no longer performs services in any of the

A-4.



--------------------------------------------------------------------------------



 



foregoing capacities for the Corporation or any Parent or Subsidiary or (ii) the
entity for which the Optionee or Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Optionee or
Participant may subsequently continue to perform services for that entity.

          EE. Stock Exchange shall mean either the American Stock Exchange or
the New York Stock Exchange.

          FF. Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.

          GG. Stock Issuance Program shall mean the stock issuance program in
effect under Article Three of the Plan.

          HH. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

          II. Take-Over Price shall mean the greater of (i) the Fair Market
Value per share of Common Stock on the date the option is surrendered to the
Corporation in connection with a Hostile Take-Over or, if applicable, (ii) the
highest reported price per share of Common Stock paid by the tender offeror in
effecting such Hostile Take-Over through the acquisition of such Common Stock.
However, if the surrendered option is an Incentive Option, the Take-Over Price
shall not exceed the clause (i) price per share.

          JJ. 10% Shareholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Corporation (or any Parent
or Subsidiary).

          KK. Underwriting Agreement shall mean the agreement between the
Corporation and the underwriter or underwriters managing the initial public
offering of the Common Stock.

          LL. Withholding Taxes shall mean the federal, state and local income
and employment taxes to which the holder of a stock option, stock appreciation
right, shares of Common Stock, restricted stock units or other stock-based
awards under the Plan may become subject in connection with the grant or
exercise of those stock options or stock appreciation rights or the issuance or
vesting of shares.

A-5.